

115 HRES 465 IH: Expressing the sense of the House of Representatives that regular order should be restored in the House and Senate.
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 465IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Nolan submitted the following resolution; which was referred to the Committee on RulesRESOLUTIONExpressing the sense of the House of Representatives that regular order should be restored in the
			 House and Senate.
	
 1.Requiring Regular Order in the House and SenateIt is the sense of the House of Representatives that— (1)it should not be in order to consider a bill or resolution in the House unless each committee to which the bill or resolution is referred—
 (A)had a hearing on the bill or resolution at which amendments were permitted to be offered and debated and a vote was taken on each amendment offered and on final passage; and
 (B)filed a report with respect to the bill or resolution; (2)a conference report should not be filed in the House unless—
 (A)the conference committee held at least 3 meetings in which all members of the conference committee were allowed to be present;
 (B)all items of difference between the House and Senate were addressed, voted on, and resolved by the full conference committee membership; and
 (C)printed or electronic copies of the conference report and the accompanying joint explanatory statement were available to Members and Delegates for at least 48 hours prior to filing;
 (3)the House and Senate should schedule simultaneous 5-day work weeks in Washington and district work periods; and
 (4)every bill brought to committee should be open to amendment and every bill brought to the floor of the House for a vote should be considered under an open rule.
			